
I join other
speakers in congratulating you, Sir, on your election as
President of the General Assembly at its fifty-fifth
session. I am confident that with your vast experience
and diplomatic skills you will be able to guide the
proceedings of this Assembly to a successful
conclusion.
I would also like to express my delegation's
gratitude to your predecessor, Mr. Theo-Ben Gurirab,
for the effective manner in which he guided the work
of the last session of the General Assembly.
Let me also take this opportunity to commend the
Secretary-General for his great dedication to the
Organization and the many contributions he has made
in the service of the international community.
There are great expectations on the part of the
international community that in the new century the
United Nations will be a more effective Organization.
Indeed, its continued relevance, especially to the
developing countries, which comprise the majority of
the membership of the United Nations, will, to a large
degree, depend on their perception that it is attuned to
their concerns and responsive to their needs. The
Organization must continue to serve the interests of all
its Members, big or small, strong or weak. It must be
more transparent and democratic in its decision-making
processes and work methods.
In this context, the reform and restructuring of the
Organization continues to be a matter of great
importance. Much has been done through the process
of reform effected by the Secretary-General, but reform
is a continuous and ongoing process and should
continue to be vigorously pursued to ensure the United
Nations increased effectiveness and efficiency,
especially in facing up to the challenges of the new
century. As modernization of the Organization entails
additional resources, the critical issue of financing the
United Nations must also be seriously addressed and
resolved as soon as possible.
More intensified efforts should be made to bring
to conclusion the deliberations on one of the most
important aspects of the reform process: the
restructuring of the Security Council. Clearly, the
necessary compromises must be made if the ongoing
deliberations on the reform of the Council are to make
any progress at all. We look forward to your leadership,
Mr. President, in unblocking the current impasse so
that this important organ of the United Nations can be
fully revamped, modernized and made more effective.
Malaysia continues to support expansion of the Council
in both categories of its membership. Any expansion in
the permanent category should include both the
industrialized and the developing countries. If there is
7

no agreement on expansion of the permanent
membership, the Council should be enlarged for the
time being in the non-permanent category.
A central objective of reform of the Security
Council should be to ensure its effectiveness in the
maintenance of international peace and security.
Equally important is the need to enhance the Council's
unity of purpose among its members, especially the
permanent members, so as to avoid the situation that
necessitated the taking of international action outside
the Council by the North Atlantic Treaty Organization
(NATO), as in the case of Kosovo, when the Council
was unable to act. Notwithstanding the special
circumstances of Kosovo, future international
interventions should be made only with the express
approval of the Security Council, in the interest of
preserving the role and authority of the Council as
enshrined in the Charter, as well as of ensuring the
legality and legitimacy of all such actions.
Another aspect of the work of the Security
Council that should be thoroughly reviewed relates to
the imposition of sanctions on Member States, which
have often brought untold suffering on the general
populace, particularly women and children. Sanction
regimes of the future should be established only when
absolutely necessary and should be specifically
targeted, time-bound, subject to regular review and
lifted when no longer necessary. The interests of all
parties to the conflict should be addressed in order to
achieve a just and lasting peace. We have seen too
many conflicts that seem to be resolved on paper but
continue to remain outstanding on the ground.
We should strive in the new century to make our
world a safer place. We should strive to get rid of
weapons of mass destruction — particularly nuclear
weapons, but also chemical and biological weapons.
We must intensify global efforts to reduce existing
stocks of these horrendous weapons, culminating in
their total elimination. The major Powers and others
that possess and manufacture these weapons bear a
special responsibility. We should all play our part in
ensuring that there is no let-up in the global efforts
towards nuclear non-proliferation and disarmament.
We should also limit the production and
deployment of ultra-sophisticated, high technology
conventional weapons, many of which are being used
in the wars of developing countries, resulting in the
ironic situation of third world countries fighting their
wars with first world weapons, thanks to the aggressive
marketing efforts of arms vendors of the developed
countries. The developing countries can ill afford the
arms race that this will trigger, nor the huge defence
expenditures to sustain the use of these weapons.
We must ensure that genocide, “ethnic cleansing”
and other crimes against humanity that were
perpetrated, for instance, in Rwanda, Bosnia and
Herzegovina and Kosovo, are never allowed to be
committed again anywhere else in the world. More
strenuous efforts should be made to apprehend indicted
war criminals so as to send a stern warning to others.
They should not be allowed to get away with their
heinous crimes with impunity.
Undoubtedly, the maintenance of international
peace and security can be better served through more
effective use of preventive diplomacy. This has been
highlighted by the Secretary-General in his Millennium
Report (A/54/2000) and should be seriously
considered.
The Organization will have to develop a more
effective early-warning capability and deal with
emerging conflict situations through more effective use
of the mechanism of preventive diplomacy. A more
proactive approach in preventive diplomacy would
require even closer coordination and collaboration
between the Security Council and the Secretary-
General, who would have to put his good offices role to
even greater use.
However, that should not become an excuse to
impose anything on Member States or to interfere in
their internal affairs. There are growing tendencies for
the developed countries, in the name of civil society,
democracy and human rights, to set standards in
accordance with their own moulds for the developing
countries to follow. We even ignore the fact that many
of the problems confronting the developing countries
are the vestiges of the colonial past. We want to leave
yesterday behind and move to today and the future, but
the pace appropriate to the particular country
concerned should be followed.
United Nations peacekeeping operations should
be empowered with clear and well-defined mandates,
adequate resources and strong international support,
irrespective of where they take place. There should be
no perception of selectivity in their launching. In this
regard, it is especially important that peacekeeping
operations in Africa — notably in Sierra Leone, the
8

Democratic Republic of the Congo and Ethiopia and
Eritrea — be strongly supported by the international
community. At the same time, for peace to be viable it
is essential that peacekeeping missions incorporate the
necessary elements of disarmament, demobilization
and reintegration of ex-combatants, with the necessary
support of the international community.
My delegation commends the frank and forthright
report (A/55/305) of the Brahimi Panel on United
Nations Peace Operations. The Panel's bold
recommendations deserve the detailed and careful
consideration of the membership of the Organization.
Thereafter, we must demonstrate the urgency,
seriousness and political will to follow up on those
laudable recommendations, lest the Panel's report meet
the fate of many United Nations reports in the past for
lack of the necessary political will.
On another conflict situation, it is a matter of
great concern to Malaysia that one of the longest-
running conflicts of this century, the Arab-Israeli
conflict, remains unresolved. Successive opportunities
were not grasped due to the lack of seriousness on the
part of the Israeli Government to pursue the path of
peace. We are disappointed that the Israeli Government
fails to live up to the expectations of the international
community and lacks the boldness of vision, as well as
the will and courage, to grasp the once-in-a-lifetime
window of opportunity to seal a lasting peace between
Israel and Palestine and Syria in the interest of regional
peace and security.
The aspirations of the Palestinian people for an
independent and sovereign homeland can no longer be
denied. We look forward to welcoming in the very near
future an independent State of Palestine among the
community of nations here at the United Nations, as
well as in other international organizations. Equally, we
look forward to the return of Syrian Golan without
further delay. Israel must bury the suspicion and
distrust of the past and look to the future in an
environment that will create opportunities and
challenges in a peaceful and stable Middle East.
Since the East Asian financial crisis there has
been increasing recognition of the nature of the
problem of, and the need for reform of, the existing
global financial and economic systems, which
Malaysia has strongly advocated. It is my hope that
efforts in that direction will continue to be pursued by
the Bretton Woods institutions, even if the worst for the
affected Asian economies may now be over and those
countries are now recovering. It is dismaying that some
quarters are suggesting that, with the end of the crisis,
there is now no urgency or even necessity for reform.
Given the universality of its membership, the United
Nations is well placed to make an important
contribution to promoting the reform process,
particularly in the context of its own increasing
dialogue and interaction with those institutions. It
would be the height of folly and irresponsibility to wait
for another round of speculative currency attacks to jolt
us into action.
East Asia's traumatic experience is also a strong
reminder of the negative effects of globalization on
developing countries. While globalization is inevitable
and is becoming a permanent feature of the new
international order and system, it is far from being a
panacea. Indeed, the United Nations Human
Development Report indicates that globalization has
led to the marginalization of many developing
countries, resulting in an increasing disparity in
economic attainment between nations. This conclusion
is not surprising, given the existing inequitable
international economic order and the differing access to
technology.
With all its potential benefits, globalization in its
unfettered form is likely to do more harm than good to
the small, vulnerable economies, at least in the short
and medium terms, unless measures are put in place to
protect them. It will bring about not free trade, but an
unfair and inequitable exchange: the inflow of capital,
goods and services from the developed North in return
for the outflow of hard-earned foreign exchange from
the poor countries of the South. The notion of a level
playing field, which is the central creed of
globalization, would perpetuate the present inequities
in favour of the strong, developed economies at the
expense of the vulnerable economies of the developing
world. It would only ensure the continued domination
of the weak by the strong.
For globalization to be universally embraced
without reservation there must be in place certain
ground rules to regulate the conduct of free trade in
goods and services to ensure an equitable exchange
between unequal partners predicated on a win-win
proposition. At the same time, the principle of
transparency should be applied across the board to
include currency traders and market manipulators, who
are now somehow exempted from such a requirement,
9

as well as from payment of taxes. Until and unless
these measures are instituted, globalization will be seen
by the developing world as a largely predatory
ideology of the rich nations for the exploitation and
subjugation of poor ones.
That impression is further reinforced by the
intolerance of dissenting of some of its promoters
views in their zeal to prescribe the one-size-fits-all
approach towards globalization. The developing
countries should be allowed to pursue globalization at
their own pace so as to enable them to develop social
and institutional structures to fully benefit from the
process while minimizing its negative impact. For
many countries, the price to be paid for globalization as
presently interpreted, particularly the loss of
independence, would be simply too great for them to
bear. This is not the time for us to re-examine the
concept of the nation State and the sovereignty of
nations in order to accommodate the needs of the giant
multinational companies that operate across borders.
In the meantime, in order to brace themselves for
the full impact of globalization, developing countries
must forge enhanced cooperation among themselves in
a true spirit of South-South cooperation and on the
basis of mutually beneficial “smart partnerships” with
the involvement of the private sector. This would
facilitate a useful exchange of ideas and experience
among them on the globalization process. Malaysia is
pleased to share those ideas and experiences with its
partners from the developing countries, and has done
so in the past several years in the context of the
Langkawi international dialogue. We are pleased to see
that those dialogues have been emulated by Africa
through the South African international dialogue.
Indeed, in an increasingly complex future world it is
only appropriate for the developing countries to
develop such synergies through strategic linkages
among themselves as well as with the developed
countries.
To assist in the process of globalization, it is
incumbent upon the international community to ensure
that the developing countries, particularly the least
developed among them, continue to receive
development assistance to enable them to make the
leap out of chronic poverty. Indeed, given the intrinsic
link between peace, security and development, the
Organization must continue to be in the vanguard of
global developmental efforts, upon which so much of
the world depends. It is imperative for the United
Nations to carry out its developmental mission with
even greater vigour at a time of increasingly scarce
resources and exploding populations. This is where the
continued role of the United Nations Development
Programme (UNDP) can be especially critical, with
additional resources and more effective programmes,
particularly for vulnerable small island and landlocked
States and States in Africa, where in a number of cases
economic performance has fallen back rather than
progressed since independence.
Notable gains have been made in several African
countries. However, Africa's ability to rise out of
chronic poverty can be attained only with continued
international assistance, including forgiveness of its
countries' external debt, without which many of them
will remain trapped in the vicious circle of poverty,
violence and natural or man-made disasters. In this
regard, Malaysia reiterates its strong support for, and
looks forward to, the convening of an international
conference on financing for development in the year
2001 involving all major stakeholders, including the
private sector. The convening of such a forum is
imperative, as there can be no development without the
necessary financing to support it.
Along with the Millennium Summit, this session
of the General Assembly will be remembered for,
among other things, paving the way for the kind of
United Nations that will eventually emerge to serve the
international community, at least in the early decades
of the twenty-first century. While the shifting patterns
of relationships among nations have yet to find a final
form and the future is far from clear, there is no
denying that in the increasingly complex and
interconnected world of tomorrow, the United Nations
is likely to play an increasingly critical role. To that
end the Organization must continuously place itself at
the forefront in the search for solutions to global
problems.